DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
In lines 4-6, “from which at least one steel strip at least one steel strip at least two steel sheets (extending in a longitudinal direction (A) are formed” should read –forming at least two steel sheets extending in a longitudinal direction (A) from the at least one steel strip--.
In lines 8-9, “the strip rolling process” should read –the strip rolling--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “low alloyed” and “high strength in claim 2 are relative terms which render the claim indefinite. The terms “low alloyed” and “high strength” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of alloying would be and would not be considered “low alloyed” steel. Furthermore, it is unclear what degree of strength would be considered “high strength” steel.
The term “substantially identical” in claims 4 and 9 is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Allowable Subject Matter
Claims 1, 3, 5-8, and 10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2, 4, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to disclose or fairly suggest the method for manufacturing a steel sheet product as claimed. In particular, the closest prior art, Litmeyer et al. (EP 1331058), hereinafter “Litmeyer,” wherein an English machine translation is used and cited herein, teaches a method for manufacturing a steel sheet product ([0001]) comprising providing at least two steel sheets extending in a longitudinal direction ([0001]-[0002]), joining the steel sheets along longitudinal edges using butt welding without filler material to form a weld ([0043]) wherein gas protection is applied to both a top side and a root side of the weld during welding ([0013]), thereby obtaining a welded steel sheet product, removal of excess material from the weld ([0036]), and hardening the welded steel sheet product by means of heat treatment ([0015]). However, Litmeyer fails to teach of adequately suggest cleaning longitudinal edges of the steel sheets by removing any surface oxide layers therefrom wherein the surface oxide layers are iron oxides resulting from the strip rolling, as required by claim 1. In contrast, it is critical to the process of Litmeyer to apply a protective layer which prevents oxidation, wherein this protective layer is specifically not removed ([0002], [0004]). Thus, one of ordinary skill in the art would not have found it obvious in view of Litmeyer to clean longitudinal edges of the steel sheets by removing any surface oxide layers therefrom wherein the surface oxide layers are iron oxides resulting from the strip rolling. Furthermore, Litmeyer does not teach or fairly suggest quenching after hardening the welded steel sheet. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-10 further limit the subject matter of claim 1 and are thus also distinct over the teaching of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734